Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 1 of 6 Page ID #:3586


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                            Court Reporter:
             Rita Sanchez                             Not Reported

             Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
             None Present                             None Present

   Proceedings (In Chambers): ORDER DENYING MOTION FOR JUDGMENT ON
                              THE PLEADINGS [170]

         Before the Court is Defendants Labrador Entertainment, Inc. (“Labrador”),
   Labrador Entertainment, LLC (together, the “Labrador Defendants”), Noel Palmer
   Webb, and Webb Family Trust’s (collectively, the “Moving Defendants”) Motion for
   Judgment on the Pleadings (the “Motion”), filed on December 11, 2020. (Docket No.
   170). Plaintiff Beatbox Music Pty, Ltd. (“Beatbox”) filed an opposition on December
   21, 2020. (Docket No. 172). Defendants filed a reply on December 26, 2020. (Docket
   No. 173).

         The Court has read and considered the papers filed in connection with the
   Motion and held a telephonic hearing on January 11, 2021, pursuant to General Order
   20-09 arising from the COVID-19 pandemic.

         For the reasons discussed below, the Court rules as follows:

          Defendants’ Motion is DENIED with respect to the alter ego claim.
           Plaintiff’s alter ego theory is indeed improperly pled as a stand-alone claim,
           but the Court declines to dismiss the claim because Plaintiff articulates a
           valid theory for imposing alter ego liability on Mr. Webb and the Webb
           Family Trust for the underlying contract claim. This issue can be addressed
           in the Final Pretrial Order, which will supersede the pleadings.



   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 2 of 6 Page ID #:3587


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
          Defendants’ Motion is DENIED with respect to the fraudulent conveyance
           claims. Plaintiff’s fraudulent conveyance claims are cognizable and
           adequately pled.

   I.    BACKGROUND

          The facts of this case are well known to the parties. The Court therefore
   discusses the relevant facts only as necessary in the discussion section below. The
   Court incorporates by reference the facts set forth in the July 7, 2017 Order Denying
   Partial Summary Judgment (the “Prior Order”) as if fully set forth herein. (Docket No.
   157).

   II.   LEGAL STANDARD

          The same standard of review applies to motions made under Rules 12(c) and
   12(b)(6) of the Federal Rules of Civil Procedure. “Rule 12(c) is ‘functionally
   identical’ to Rule 12(b)(6) and . . . ‘the same standard of review’ applies to motions
   brought under either rule.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637
   F.3d 1047, 1054 n.4 (9th Cir. 2011) (quoting Dworkin v. Hustler Magazine Inc., 867
   F.2d 1188, 1192 (9th Cir. 1989)). “A judgment on the pleadings is properly granted
   when, taking all the allegations in the pleadings as true, a party is entitled to judgment
   as a matter of law.” Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011)
   (quoting Dunlap v. Credit Prot. Ass’n, L.P., 419 F.3d 1011, 1012 n.1 (9th Cir. 2005)
   (per curiam)).

          Accordingly, in ruling on the Motion, the Court follows Bell Atlantic Corp. v.
   Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their
   progeny. “To survive a motion to dismiss, a complaint must contain sufficient factual
   matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
   678 (quoting Twombly, 550 U.S. at 570). The Court must disregard allegations that are
   legal conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory
   nature of respondent’s allegations, rather than their extravagantly fanciful nature, that
   disentitles them to the presumption of truth.”); Eclectic Props. E., LLC v. Marcus &
   Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 3 of 6 Page ID #:3588


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
   complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
   plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
   possibility and plausibility.’” Id. at 995 (quoting Twombly, 550 U.S. at 556-57)
   (internal citations omitted).

          The Court must then determine whether, based on the allegations that remain
   and all reasonable inferences that may be drawn therefrom, the complaint alleges a
   plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, 637 F.3d at 1054.
   “Determining whether a complaint states a plausible claim for relief is ‘a context-
   specific task that requires the reviewing court to draw on its judicial experience and
   common sense.’” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting
   Iqbal, 556 U.S. at 679). Where the facts as pleaded in the complaint indicate that there
   are two alternative explanations, only one of which would result in liability, “plaintiffs
   cannot offer allegations that are merely consistent with their favored explanation but
   are also consistent with the alternative explanation. Something more is needed, such as
   facts tending to exclude the possibility that the alternative explanation is true, in order
   to render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see
   also Somers v. Apple, Inc., 729 F.3d 953, 960 (9th Cir. 2013).

   III.   DISCUSSION

         Defendants first argue that Plaintiff’s fifth cause of action titled “Alter Ego
   Theory” against Mr. Webb and the Webb Family Trust is not a cognizable claim.
   (Motion at 1). Specifically, Defendant argues that the alter ego theory claim fails
   because it is not a stand-alone cause of action. (Id.).

          “To satisfy the alter ego test, a plaintiff must make out a prima facie case (1) that
   there is such unity of interest and ownership that the separate personalities [of the two
   entities] no longer exist and (2) that failure to disregard [their separate identities]
   would result in fraud or injustice.” Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir.
   2015) (punctuation omitted).



   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 4 of 6 Page ID #:3589


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
           “A request to pierce the corporate veil is only a means of imposing liability for
   an underlying cause of action and is not a cause of action in and of itself.” Local 159
   et al. v. Nor-Cal Plumbing, 185 F.3d 978, 985 (9th Cir. 1999); see also Cambridge
   Elecs. Corp. v. MGA Elecs., Inc., 227 F.R.D. 313, 320 n.24 (C.D. Cal. 2004).
   (“Piercing the corporate veil, or ‘disregard of the corporate entity’ is not an
   independent cause of action, but merely a method of imposing liability on an
   underlying cause of action.”).

          The First Amended Complaint (“FAC”) alleges, in pertinent part, that: (1) there
   “existed a unity of interest and ownership between [Moving Defendants] such that any
   individuality and separateness between [Moving Defendants] has ceased, and Labrador
   Entertainment, Inc. is the alter ego of Webb and Labrador Entertainment, LLC and The
   Webb Family Trust”; and (2) “[a]dherence to the fiction of the separate existence of
   Labrador Entertainment, Inc., and Labrador Entertainment, LLC, and the Webb Family
   Trust as entities distinct from Webb would permit an abuse of the corporate privilege
   and would sanction fraud and permit injustice in that Plaintiff would be prohibited
   from enforcing the Judgment.” (FAC ¶¶ 75-77 (Docket No. 105)).

           Although the FAC brings a cause of action for alter ego liability, which is not
   cognizable as a stand-alone claim, the Court declines to dismiss Plaintiff’s claim. The
   FAC adequately alleges the elements of alter ego liability, and it is clear that Plaintiff
   is articulating a valid theory of imposing liability on Mr. Webb and the Webb Family
   Trust for the underlying breach of contract claim.

         Accordingly, the Motion is DENIED with respect to the alter ego claim.

         Defendants next argue that Plaintiff’s fraudulent conveyance claims, which are
   based on a transfer of assets between Labrador and its successor entity Labrador
   Entertainment, LLC, are not cognizable causes of action under the circumstances
   presented here. (Motion at 1).

         A fraudulent conveyance is “a transfer by the debtor of property to a third person
   undertaken with the intent to prevent a creditor from reaching that interest to satisfy its
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 5 of 6 Page ID #:3590


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
   claim.” Yaesu Electronics Corp. v. Tamura, 28 Cal. App. 4th 8, 13, 33 Cal. Rptr. 2d
   283 (1994).

          Defendants argue that the fraudulent conveyance claims fail because both
   Labrador entities are defendants in this lawsuit and each faces liability in the event that
   Plaintiff prevails on its breach of contract claims. (Id.). The Court notes that Labrador
   Entertainment, LLC, is not a defendant with respect to the breach of contract claims,
   (see FAC ¶¶ 45-50), and Defendants have failed to explain their theory that this Court
   has the “power to ultimately hold either of those two defendant entities liable for the
   amount of any judgment.” (Motion at 8).

          It appears that Defendants are suggesting that the Court may sua sponte join
   Labrador Entertainment, LLC under Rule 25(c). (Motion at 10) (“Since the parties
   agree that Labrador Entertainment, Inc. transferred the 2009 contract at the crux of this
   case to Labrador Entertainment, LLC, such joinder is plainly appropriate.”).
   Defendants cannot avoid the motion and service requirements of Rule 25 by simply
   requesting joinder of Labrador Entertainment, LLC in their Motion for Judgment on
   the Pleadings in the hope that this Court will use joinder to invalidate Plaintiff’s
   fraudulent conveyance claims.

          Plaintiff is the master of her own claims — she chose to bring a breach of
   contract claim against Labrador and fraudulent conveyance claims against both
   Labrador Defendants. The Court will not disturb her decision. Of course, the parties
   are free to stipulate to the joinder of Labrador Entertainment, LLC as a defendant to
   the breach of contract claim, or the Labrador Defendants may so move and allow
   Plaintiff an opportunity to object and discuss the issue in writing. Defendants may also
   challenge Plaintiff’s fraudulent conveyance claims in a motion for summary judgment.

         For the purposes of this motion, the Court denies Defendants’ request for joinder
   and determines that the fraudulent conveyance claims are cognizable.

          As a final matter, the Court notes that Defendants argue for the first time in their
   reply that Plaintiff fails to plead the fraudulent conveyance claims with the specificity
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 2:17-cv-06108-MWF-JPR Document 176 Filed 01/12/21 Page 6 of 6 Page ID #:3591


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 17-6108-MWF (JPRx)                            Date: January 12, 2021
   Title: Beatbox Music Pty, Ltd. v. Labrador Entertainment, Inc., et al.
   required by Rule 9(b). The Court declines to consider arguments raised for the first
   time in a reply brief. See Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (“Issues
   raised for the first time in the reply brief are waived.”). Moreover, the Court has no
   reason to think that amendment would not be possible here. That back-and-forth
   should have occurred much earlier. If the evidence and law do not support fraudulent
   conveyance, then Defendants can move for summary judgment.

         Accordingly, the Motion is DENIED with respect to the fraudulent conveyance
   claims.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
